     Case 1:21-cr-00015-JTN ECF No. 1, PageID.1 Filed 01/27/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

             vs.

RYAN JOSEPH AHERN,
                                                             INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                                    COUNT 1
            (Production and Attempted Production of Child Pornography)

      On or about November 5, 2019, in Kalamazoo County, in the Southern Division of

the Western District of Michigan,

                                 RYAN JOSEPH AHERN

knowingly used and attempted to use a minor to engage in sexually explicit conduct for

the purpose of producing visual depictions of that conduct, which visual depictions were

produced and transmitted using materials that had been mailed, shipped, and

transported in and affecting interstate and foreign commerce by any means, including by

computer; and which visual depictions were actually transported and transmitted using

any means and facility of interstate and foreign commerce and in and affecting interstate

and foreign commerce.
     Case 1:21-cr-00015-JTN ECF No. 1, PageID.2 Filed 01/27/21 Page 2 of 7




       Specifically, the defendant used his Apple iPhone XR to create a video and photos

depicting the lascivious exhibition of the genitals of a 10-year-old girl, E.A. He then sent

that video and those images to himself using a Yahoo.com email address.


18 U.S.C. § 2251(a), (e)
18 U.S.C. § 2256
     Case 1:21-cr-00015-JTN ECF No. 1, PageID.3 Filed 01/27/21 Page 3 of 7




                                     COUNT 2
             (Production and Attempted Production of Child Pornography)

       On or about November 20, 2019, in Kalamazoo County, in the Southern Division

of the Western District of Michigan,

                                RYAN JOSEPH AHERN

knowingly used and attempted to use a minor to engage in sexually explicit conduct for

the purpose of producing visual depictions of that conduct, which visual depictions were

produced and transmitted using materials that had been mailed, shipped, and

transported in and affecting interstate and foreign commerce by any means, including by

computer; and which visual depictions were actually transported and transmitted using

any means and facility of interstate and foreign commerce and in and affecting interstate

and foreign commerce.

       Specifically, the defendant used his Apple iPhone XR to create a video and photos

depicting the lascivious exhibition of the genitals of a 10-year-old twin girl. He then sent

that video and those images to himself using a Yahoo.com email address.


18 U.S.C. § 2251(a), (e)
18 U.S.C. § 2256
     Case 1:21-cr-00015-JTN ECF No. 1, PageID.4 Filed 01/27/21 Page 4 of 7




                                       COUNT 3
                            (Receipt of Child Pornography)

      Between in or about March 12, 2019 and June 25, 2020, in Kalamazoo County, in

the Southern Division of the Western District of Michigan,

                                RYAN JOSEPH AHERN

knowingly received child pornography using a means and facility of interstate and

foreign commerce, which child pornography had been shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer.

      Specifically, the defendant accessed multiple images of child pornography on the

Internet and he then sent those images to himself using a Yahoo.com email address.


18 U.S.C. § 2252A(a)(2) and (b)(2)
18 U.S.C. § 2256
     Case 1:21-cr-00015-JTN ECF No. 1, PageID.5 Filed 01/27/21 Page 5 of 7




                                       COUNT 4
                           (Possession of Child Pornography)

      On or about June 25, 2020, in Kalamazoo County, in the Southern Division of the

Western District of Michigan,

                                RYAN JOSEPH AHERN

knowingly possessed child pornography involving prepubescent minors that had been

mailed, shipped, and transported using a means and facility of interstate and foreign

commerce and in and affecting interstate and foreign commerce by any means, including

by computer.

      Specifically, the defendant possessed an Apple iPhone XR, which he knew to

contain multiple images of child pornography.



18 U.S.C. § 2252A(a)(5)(B) and (b)(2)
18 U.S.C. § 2256
     Case 1:21-cr-00015-JTN ECF No. 1, PageID.6 Filed 01/27/21 Page 6 of 7




                              FORFEITURE ALLEGATION
                            (Production of Child Pornography;
                       Attempted Production of Child Pornography;
                            Receipt of Child Pornography; and
                             Possession of Child Pornography)

       The allegations contained in Counts 1-4 of this Indictment are hereby re-alleged

and incorporated by reference for the purpose of alleging forfeitures pursuant to 18

U.S.C. § 2253.

       Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of 18 U.S.C.

§§ 2251 or 2252A,

                                 RYAN JOSEPH AHERN

shall forfeit to the United States of America any visual depiction described in 18 U.S.C.

§§ 2251 or 2252A; any matter which contains any such visual depiction that was

produced, transported, mailed, shipped, and received in violation of Title 18, United

States Code, Chapter 110; any property, real or personal, constituting or traceable to gross

profits or other proceeds obtained from the offenses; and any property, real or personal,

used or intended to be used to commit or to promote the commission of the offenses or

any property traceable to such property, including but not limited to an Apple iPhone,

Model XR, Serial No. G0NXFQU1KXKW.

       If any of the property described above, as a result of any act or omission of the

defendant

                 1. cannot be located upon the exercise of due diligence;

                 2. has been transferred or sold to, or deposited with, a third party;

                 3. has been placed beyond the jurisdiction of the court;
     Case 1:21-cr-00015-JTN ECF No. 1, PageID.7 Filed 01/27/21 Page 7 of 7




                4. has been substantially diminished in value; or

                5. has been commingled with other property which cannot be divided
                   without difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b) and by 28 U.S.C. § 2461(c).


18 U.S.C. § 2253
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
18 U.S.C. § 2251
18 U.S.C. § 2252A
18 U.S.C. § 2256


                                          A TRUE BILL


                                          __________________________________________
                                          GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DAVIN M. REUST
Assistant United States Attorney
